CONCURRING OPINION.
WOODSON, J.
I fully concur in all that is said by my learned associate, Judge Graves, in these cases.
And in addition thereto, I desire to say, in my opinion, his observations apply equally as well to the registration books and all other papers and documents required by law to be made and preserved in those counties and cities where the electors are required to *582register before voting; and for that reason., I tbink his opinion should embrace those books and papers.
All concur except Valliant, G. J., who dissents, and Brown and Kennish, JJ., who did not sit.